DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections have been withdrawn in view of the claim amendments.

The claim rejections under 35 U.S.C. § 112(b), second paragraph have been withdrawn in view of the claim amendments.

Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. US (2018/0359790) in view of Kreuzer et al. US (2012/0155310), and further in view of Li et al. US (2014/0177607). 
see Para’s [0044] i.e., random access (RA) procedure, [0051], & [0054]) by a user equipment (see Fig. 15B i.e., UE 102) in a wireless communication system (see Fig. 1), the method comprising: transmitting a random access signal (see Para’s [0044] i.e., In an embodiment of the present disclosure, the selected preamble is simply repeatedly transmitted or transmitted on different UL beams…Since the one-to-one mapping between the set of random access preambles and the set of DL coverage beams is known to the SeNB (103), the best DL beam index is determined for the transmission of Random Access Response (RAR) message & [0059] i.e., During the UL beam sweeping period (520a, 520b, 520c, etc.) the selected random preamble is transmitted on plurality of UL beams (530a, 530b, 530c,…, 530y, 530z) consecutively in time in different direction towards the SeNB) to a base station (see Fig. 15A i.e., SeNB 103) in a transmission interval (see Para [0044] i.e., At step 2012, UE (102) transmits the selected random preamble (i.e., “random access signal”) on the first PRACH opportunity within the preamble repetition period or UL beam sweeping period (i.e., “transmission interval”), [0054] & [0059] i.e., Based on the determined DL best (strongest) coverage beam the random access preamble is selected according to the one-to-one mapping between the set of random access preambles and the set of DL coverage beams. This one-to-one mapping is either fixed in the standard specification or alternatively provided to the UE as part of the PRACH configuration)); 

see Para’s [0044] i.e., the selected preamble (i.e., “random access signal”) is transmitted on different UL beams…Since the one-to-one mapping between the set of random access preambles and the set of DL coverage beams is known to the SeNB (103), the best DL beam index is determined for the transmission of Random Access Response (RAR) message…In an embodiment of the present disclosure, the RAR message includes at least UL timing advance (i.e., “timing advance command”), [0054] i.e., the SeNB transmits the RAR message on the SCell to the UE (102) on the best DL coverage beam determined in step 3014a, [0059] i.e., Based on the determined DL best (strongest) coverage beam the random access preamble is selected according to the one-to-one mapping between the set of random access preambles and the set of DL coverage beams. This one-to-one mapping is either fixed in the standard specification or alternatively provided to the UE as part of the PRACH configuration), [0064-0065] i.e., In an embodiment of the present disclosure, the RAR message includes at least the following field elements: UL timing advance information (i.e., “timing advance command”), [0069], & [0071] i.e., RAR message is transmitted by SeNB in response to a received prescribed random access signal from the UE…The RAR message contains at least the determined UL timing advance (i.e., “timing advance command”))

While INGALE discloses the random access signal includes a physical random access channel (PRACH) preamble used for the random access procedure, (see Para’s [0023] i.e., PRACH configuration provided to UE for random access & [0044] i.e., UE selects the random access preamble & [0059-0060] & [0063] i.e., random access preamble), INGALE does not disclose wherein the random access signal includes a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH), and wherein a TA value of the PRACH preamble is configured to zero and a TA value of the PUSCH is configured to zero. However the claim features would be rendered obvious in view of Kreuzer et al. US (2012/0155310).

Kreuzer discloses wherein a random access signal (see Fig. 2 i.e., access burst 200) includes a physical random access channel (PRACH) preamble (see Fig. 2, 202) and a physical uplink shared channel (PUSCH), (see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0008], [0009] i.e., Typically, a GERAN access burst is transmitted on a random access channel (RACH). The access burst may comprise a payload (i.e., “PUSCH”) which comprises tail bits, synchronization sequence bits (i.e., “Preamble”), and/or encrypted bits, [0034] i.e., payload symbols of the initial transmission, [0062] i.e., payload of the initial transmission, [0072] i.e., The random access channel (RACH) is a shared resource in a GERAN, [0083] i.e., As indicated above, the access burst (i.e., “random access signal”) is used for random access, & [0115] i.e., The access burst comprises a payload section 302 (i.e., “PUSCH”) & [0118] i.e., access bursts 301 from different MSs that arrive at the BS within the same time slot 312 (i.e., “PUSCH”), do not overlap in time. By using this approach it can at least be achieved that the probability of an overlap of the payload sections 302 is reduced). 

and wherein a TA value of the PRACH preamble is configured to zero and a TA value of the PUSCH is configured to zero (see Fig. 2 i.e., access burst 200 comprises synchronization sequence 202 (i.e., “Preamble”) and payload (i.e., “PUSCH”) & Para’s [0062] i.e., the initial transmission may be a GRAN access burst and may be transmitted on a random access channel, referred to as RACH, [0074] i.e., The RACH transmissions are typically sent by the MS with TA=0 (i.e., the preamble and the payload (i.e., “PUSCH”) in the access burst will each have a TA value configured to zero), [0077] i.e., As indicated above, when an MS needs to access a BS on a RACH, the MS sends an access burst with a timing advance (TA) value of 0 (i.e., the preamble and the payload (i.e., “PUSCH”) in the access burst will each have a TA value configured to zero) and waits for a response from the BS & [0083]).

(Kreuzer suggests when an MS needs to access a BS on a RACH, the MS sends an access burst used for random access (see Para’s [0077] & [0083]) for achieving successful channel access for the mobile station (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access signal which includes a physical random access channel (PRACH) preamble used for the random access procedure as disclosed in INGALE to further include the physical uplink shared channel (PUSCH) payload portion of the random 

While the combination of INGALE in view of Kreuzer discloses wherein the random access signal includes a PRACH Preamble and a PUSCH, (INGALE, see Para’s [0023] i.e., PRACH configuration provided to UE for random access & [0044] i.e., UE selects the random access preamble & [0059-0060] & [0063] & Kreuzer, see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0009] i.e., The access burst may comprise a payload, [0034], [0062], & [0115] i.e., payload section of access burst), the combination of INGALE in view of Kreuzer does not disclose wherein a beam direction for the PRACH preamble and a beam direction for the PUSCH are equal to each other. However the claim feature would be rendered obvious in view of Li et al. US (2014/0177607).

Li discloses wherein a beam direction for the PRACH preamble and a beam direction for the PUSCH are equal to each other (see Para’s [0005] i.e., a method of performing random access by a UE in a wireless network is provided. The method includes configuring at least one UE transmit beam for a transmission of a random access signal…Further, the method includes transmitting the random access signal to a base station (BS) on the at least one UE transmit beam, [0073] i.e., The UE also needs to select the kind of beam to use for sending random messages…random access procedure, [0101] i.e., An RX beamforming configuration (i.e., “beam direction”) can involve receiving signals in one or more directions (i.e., “beam direction”) [0105-0106] i.e., If the BS is able to successfully decode a RACH burst (i.e., “random access signal”) from a UE, then the BS is also able to figure out the TX beam (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission) or spatial configuration employed by the UE to transmit the corresponding RACH burst. For example, this can be achieved by including a payload (i.e., “PUSCH”) in the RACH message carrying the necessary or identity or by employing distinct preamble sequences (i.e., “PRACH preamble”) for each TX beam (i.e., beam direction for the payload and PRACH preamble included in the RACH message will be equal to each other), [0242], [0270] i.e. PRACH parameters (preamble format), [0275] i.e., the UE can send signal on PRACH. It can include the preamble, [0312] i.e., random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like & [0378] i.e., In RACH, or in any situation that the BS does not know which UE’s preferred DL TX beam or beams would be, and if the base station has its TX and RX calibrated, such as TX and RX beams are the same, the UE sends preferred DL TX beam implicitly, by sending the information such as the RACH preamble to the BS’s RX beam which is the same as the UE’s preferred DL TX beam, and the BS knows which the UE’s preferred DL is by knowing which of its UL RX beam receives the preamble (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission). The UE also sends one or multiple of its preferred DL TX beams in the payload of PRACH channel (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission), such as having some bits in RACH preamble to indicate which beam it would prefer, or having some bits separately to indicate one or multiple of its preferred DL TX beams, and the indicated beams may or may not include the one which is the same as the UL RX beam to which the UE sends preamble). 

(Li suggests the UE and BS can receive random access messages using different combination of TX (transmit) and receive (RX) beams to ensure sufficient coverage. Since random access in cellular systems typically has tight delay requirements, an efficient procedure for determining suitable RX-TX pair(s) is required (see Para [0072]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access signal which includes a PRACH Preamble and a PUSCH as disclosed in INGALE in view of Kreuzer to include a beam direction for the PRACH preamble and a beam direction for the PUSCH which are equal to each other according to the random access signal transmitted by the UE to the base station as disclosed in the teachings of Li because the motivation lies in Li that the UE and BS can receive random access messages using different combination of TX (transmit) and receive (RX) beams 

Regarding Claims 5, the combination of method of INGALE in view of view of Kreuzer, and further in view of Li discloses the method of claim 1, further comprising: receiving an indication to perform a simplified random access procedure (Ingale, see Para’s [0023] & [0044] i.e., PRACH configuration), wherein the simplified random access procedure includes transmitting a random access signal that includes a PRACH preamble and a PUSCH (Kreuzer, see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0008], [0009] i.e., Typically, a GERAN access burst is transmitted on a random access channel (RACH). The access burst may comprise a payload (i.e., “PUSCH”) which comprises tail bits, synchronization sequence bits (i.e., “Preamble”), and/or encrypted bits, [0034] i.e., payload symbols of the initial transmission, [0062] i.e., payload of the initial transmission, [0072] i.e., The random access channel (RACH) is a shared resource in a GERAN, [0083] i.e., As indicated above, the access burst (i.e., “random access signal”) is used for random access, & [0115] i.e., The access burst comprises a payload section 302 (i.e., “PUSCH”) & [0118] i.e., access bursts 301 from different MSs that arrive at the BS within the same time slot 312 (i.e., “PUSCH”), do not overlap in time. By using this approach it can at least be achieved that the probability of an overlap of the payload sections 302 is reduced). 

see Fig. 15B i.e., UE 102) in a wireless communication system (see Fig. 1), the user equipment (see Fig. 15B i.e., UE 102)  comprising: a wireless communication module (see Fig. 15B i.e., Communication Module 1512 & Para’s [0103-0105]); and a processor (see Fig. 15B i.e., Processor Module 1516 & Para [0107]) connected to the wireless communication module (see Fig. 15B i.e., Communication Module 1512 & Para’s [0103-0105]), and configured to: 
transmitting a random access signal (see Para’s [0044] i.e., In an embodiment of the present disclosure, the selected preamble is simply repeatedly transmitted or transmitted on different UL beams…Since the one-to-one mapping between the set of random access preambles and the set of DL coverage beams is known to the SeNB (103), the best DL beam index is determined for the transmission of Random Access Response (RAR) message & [0059] i.e., During the UL beam sweeping period (520a, 520b, 520c, etc.) the selected random preamble is transmitted on plurality of UL beams (530a, 530b, 530c,…, 530y, 530z) consecutively in time in different direction towards the SeNB) to a base station (see Fig. 15A i.e., SeNB 103) in a transmission interval (see Para [0044] i.e., At step 2012, UE (102) transmits the selected random preamble (i.e., “random access signal”) on the first PRACH opportunity within the preamble repetition period or UL beam sweeping period (i.e., “transmission interval”), [0054] & [0059] i.e., Based on the determined DL best (strongest) coverage beam the random access preamble is selected according to the one-to-one mapping between the set of random access preambles and the set of DL coverage beams. This one-to-one mapping is either fixed in the standard specification or alternatively provided to the UE as part of the PRACH configuration)); 

and receiving a random access response (RAR) signal including a timing advance (TA) command in response to the random access signal, (see Para’s [0044] i.e., the selected preamble (i.e., “random access signal”) is transmitted on different UL beams…Since the one-to-one mapping between the set of random access preambles and the set of DL coverage beams is known to the SeNB (103), the best DL beam index is determined for the transmission of Random Access Response (RAR) message…In an embodiment of the present disclosure, the RAR message includes at least UL timing advance (i.e., “timing advance command”), [0054] i.e., the SeNB transmits the RAR message on the SCell to the UE (102) on the best DL coverage beam determined in step 3014a, [0059] i.e., Based on the determined DL best (strongest) coverage beam the random access preamble is selected according to the one-to-one mapping between the set of random access preambles and the set of DL coverage beams. This one-to-one mapping is either fixed in the standard specification or alternatively provided to the UE as part of the PRACH configuration), [0064-0065] i.e., In an embodiment of the present disclosure, the RAR message includes at least the following field elements: UL timing advance information (i.e., “timing advance command”), [0069], & [0071] i.e., RAR message is transmitted by SeNB in response to a received prescribed random access signal from the UE…The RAR message contains at least the determined UL timing advance (i.e., “timing advance command”))
see Para’s [0023] i.e., PRACH configuration provided to UE for random access & [0044] i.e., UE selects the random access preamble & [0059-0060] & [0063] i.e., random access preamble), INGALE does not disclose wherein the random access signal includes a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH), and wherein a TA value of the PRACH preamble is configured to zero and a TA value of the PUSCH is configured to zero. However the claim features would be rendered obvious in view of Kreuzer et al. US (2012/0155310).

Kreuzer discloses wherein a random access signal (see Fig. 2 i.e., access burst 200) includes a physical random access channel (PRACH) preamble (see Fig. 2, 202) and a physical uplink shared channel (PUSCH), (see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0008], [0009] i.e., Typically, a GERAN access burst is transmitted on a random access channel (RACH). The access burst may comprise a payload (i.e., “PUSCH”) which comprises tail bits, synchronization sequence bits (i.e., “Preamble”), and/or encrypted bits, [0034] i.e., payload symbols of the initial transmission, [0062] i.e., payload of the initial transmission, [0072] i.e., The random access channel (RACH) is a shared resource in a GERAN, [0083] i.e., As indicated above, the access burst (i.e., “random access signal”) is used for random access, & [0115] i.e., The access burst comprises a payload section 302 (i.e., “PUSCH”) & [0118] i.e., access bursts 301 from different MSs that arrive at the BS within the same time slot 312 (i.e., “PUSCH”), do not overlap in time. By using this approach it can at least be achieved that the probability of an overlap of the payload sections 302 is reduced). 

and wherein a TA value of the PRACH preamble is configured to zero and a TA value of the PUSCH is configured to zero (see Fig. 2 i.e., access burst 200 comprises synchronization sequence 202 (i.e., “Preamble”) and payload (i.e., “PUSCH”) & Para’s [0062] i.e., the initial transmission may be a GRAN access burst and may be transmitted on a random access channel, referred to as RACH, [0074] i.e., The RACH transmissions are typically sent by the MS with TA=0 (i.e., the preamble and the payload (i.e., “PUSCH”) in the access burst will each have a TA value configured to zero), [0077] i.e., As indicated above, when an MS needs to access a BS on a RACH, the MS sends an access burst with a timing advance (TA) value of 0 (i.e., the preamble and the payload (i.e., “PUSCH”) in the access burst will each have a TA value configured to zero) and waits for a response from the BS & [0083]).

(Kreuzer suggests when an MS needs to access a BS on a RACH, the MS sends an access burst used for random access (see Para’s [0077] & [0083]) for achieving successful channel access for the mobile station (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access signal which includes a physical random access channel (PRACH) preamble used for the random access procedure as disclosed in INGALE to further 

While the combination of INGALE in view of Kreuzer discloses wherein the random access signal includes a PRACH Preamble and a PUSCH, (INGALE, see Para’s [0023] i.e., PRACH configuration provided to UE for random access & [0044] i.e., UE selects the random access preamble & [0059-0060] & [0063] & Kreuzer, see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0009] i.e., The access burst may comprise a payload, [0034], [0062], & [0115] i.e., payload section of access burst), the combination of INGALE in view of Kreuzer does not disclose wherein a beam direction for the PRACH preamble and a beam direction for the PUSCH are equal to each other. However the claim feature would be rendered obvious in view of Li et al. US (2014/0177607).

Li discloses wherein a beam direction for the PRACH preamble and a beam direction for the PUSCH are equal to each other (see Para’s [0005] i.e., a method of performing random access by a UE in a wireless network is provided. The method includes configuring at least one UE transmit beam for a transmission of a random access signal…Further, the method includes transmitting the random access signal to a base station (BS) on the at least one UE transmit beam, [0073] i.e., The UE also needs to select the kind of beam to use for sending random messages…random access procedure, [0101] i.e., An RX beamforming configuration (i.e., “beam direction”) can involve receiving signals in one or more directions (i.e., “beam direction”) [0105-0106] i.e., If the BS is able to successfully decode a RACH burst (i.e., “random access signal”) from a UE, then the BS is also able to figure out the TX beam (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission) or spatial configuration employed by the UE to transmit the corresponding RACH burst. For example, this can be achieved by including a payload (i.e., “PUSCH”) in the RACH message carrying the necessary or identity or by employing distinct preamble sequences (i.e., “PRACH preamble”) for each TX beam (i.e., beam direction for the payload and PRACH preamble included in the RACH message will be equal to each other), [0242], [0270] i.e. PRACH parameters (preamble format), [0275] i.e., the UE can send signal on PRACH. It can include the preamble, [0312] i.e., random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like & [0378] i.e., In RACH, or in any situation that the BS does not know which UE’s preferred DL TX beam or beams would be, and if the base station has its TX and RX calibrated, such as TX and RX beams are the same, the UE sends preferred DL TX beam implicitly, by sending the information such as the RACH preamble to the BS’s RX beam which is the same as the UE’s preferred DL TX beam, and the BS knows which the UE’s preferred DL is by knowing which of its UL RX beam receives the preamble (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission). The UE also sends one or multiple of its preferred DL TX beams in the payload of PRACH channel (i.e., includes equal “beam direction” for PUSCH and preamble included in the RACH burst transmission), such as having some bits in RACH preamble to indicate which beam it would prefer, or having some bits separately to indicate one or multiple of its preferred DL TX beams, and the indicated beams may or may not include the one which is the same as the UL RX beam to which the UE sends preamble). 

(Li suggests the UE and BS can receive random access messages using different combination of TX (transmit) and receive (RX) beams to ensure sufficient coverage. Since random access in cellular systems typically has tight delay requirements, an efficient procedure for determining suitable RX-TX pair(s) is required (see Para [0072]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access signal which includes a PRACH Preamble and a PUSCH as disclosed in INGALE in view of Kreuzer to include a beam direction for the PRACH preamble and a beam direction for the PUSCH which are equal to each other according to the random access signal transmitted by the UE to the base station as disclosed in the teachings of Li because the motivation lies in Li that the UE and BS can receive random access messages using different combination of TX (transmit) and receive (RX) beams 

Regarding Claim 11, the combination of INGALE in view of view of Kreuzer, and further in view of Li discloses the user equipment of claim 7, wherein the processor further configured to receive an indication from a higher layer to perform a simplified random access procedure (Ingale, see Para’s [0023] & [0044] i.e., PRACH configuration & [0057] i.e., higher layer communication with UE), wherein the simplified random access procedure includes transmitting a random access signal that includes a PRACH and a PUSCH, (Kreuzer, see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0008], [0009] i.e., Typically, a GERAN access burst is transmitted on a random access channel (RACH). The access burst may comprise a payload (i.e., “PUSCH”) which comprises tail bits, synchronization sequence bits (i.e., “Preamble”), and/or encrypted bits, [0034] i.e., payload symbols of the initial transmission, [0062] i.e., payload of the initial transmission, [0072] i.e., The random access channel (RACH) is a shared resource in a GERAN, [0083] i.e., As indicated above, the access burst (i.e., “random access signal”) is used for random access, & [0115] i.e., The access burst comprises a payload section 302 (i.e., “PUSCH”) & [0118] i.e., access bursts 301 from different MSs that arrive at the BS within the same time slot 312 (i.e., “PUSCH”), do not overlap in time. By using this approach it can at least be achieved that the probability of an overlap of the payload sections 302 is reduced). 
s 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. US (2018/0359790) in view of Kreuzer et al. US (2012/0155310), and further in view of Li et al. US (2014/0177607) as applied to claims 1 and 7 above, and further in view of Jover US (2017/0086221).

Regarding Claims 2 and 8, the combination of INGALE in view of Kreuzer, and further in view of Li discloses the method and UE of claims 1 and 7, but does not disclose wherein the random access signal includes a contention resolution ID. However the claim feature would be rendered obvious in view of Jover US (2017/0086221).

Jover discloses wherein the random access signal includes a contention resolution ID (see Para [0021] i.e., In examples disclosed herein, the RACH message includes a preamble and an identifier of the UE (i.e., “contention resolution ID”) such as, for example, a media access control (MAC) address, an international mobile subscriber identity (IMSI), etc. & [0022] i.e., the UE identifier transmitted in the RACH message).

(Jover suggests RACH messages are used to attach a UE to a network (see Para [0020])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access signal as disclosed in INGALE in view of Kreuzer, and further in view of Li to include a contention resolution ID included in the random access signal or 

Regarding Claims 3 and 9, the combination of INGALE in view of Kreuzer, and further in view of Li discloses the method and UE of claims 1 and 7, but does not disclose wherein the RAR signal includes a contention resolution ID. However the claim feature would be rendered obvious in view of Jover US (2017/0086221).

Jover discloses wherein the RAR signal includes a contention resolution ID (see Para’s [0020] i.e., RAR message(s) [0022] i.e., The RAR message contains…the UE identifier (e.g., the UE identifier transmitted in the RACH message).

(Jover suggests RACH messages including the RAR signal are used to attach a UE to a network (see Para’s [0020] i.e., RAR message(s) & [0022])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response signal as disclosed in INGALE in view of Kreuzer, and further in view of Li to include a contention resolution ID included in the random access response signal or RACH message disclosed in Jover because the motivation lies in Jover that the RACH messages including the RAR are used to attach a UE to a network according to the identifier identifying the UE. 

s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. US (2018/0359790) in view of Kreuzer et al. US (2012/0155310), and further in view of Li et al. US (2014/0177607) as applied to claims 1 and 7 above, and further in view of Lee et al. US (2017/0295005).

Regarding Claims 4 and 10, the combination of INGALE in view of Kreuzer, and further in view of Li discloses the method and UE of claims 1 and 7, but does not disclose wherein the RAR signal includes a physical uplink control channel (PUCCH) resource indicator. However the claim feature would be rendered obvious in view of Lee et al. US (2017/0295005).

Lee discloses wherein the RAR signal includes a physical uplink control channel (PUCCH) resource indicator (see Para [0130] i.e., The WTRU-specific PUSCH/PUCCH resource may be indicated in the RAR).

(Lee suggests the physical uplink control channel (PUCCH) resource indicator in the RAR is WTRU-specific (see Para [0130])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RAR signal sent to the UE as disclosed in INGALE in view of Kreuzer, and further in view of Li to include the physical uplink control channel (PUCCH) resource indicator in the RAR disclosed in Lee because the motivation lies in Lee for efficiently allocating . 

7.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. US (2018/0359790) in view of in view of Kreuzer et al. US (2012/0155310), and further in view of Li et al. US (2014/0177607) as applied to claims 1 and 7 above, and further in view of Zou et al. US (2014/0016624). 

Regarding Claims 6 and 12, the combination of INGALE view of in view of Kreuzer, and further in view of Li discloses the method and user equipment of claims 1 and 7, further comprising: transmitting ack information after detecting the RAR signal responding to the random access signal (INGALE, see Para [0044] i.e., At step 2015, UE (102) completes the contention based random access procedure by sending Msg 3 (i.e., “ACK” information signal for the RAR) on grant allocated in RAR)

including the PRACH preamble and the PUSCH, (Kreuzer, see Fig. 2 i.e., access burst 200 (i.e., “random access signal”) comprises synchronization sequence 202 (i.e., “Preamble”) and a payload portion (i.e., “PUSCH”) & Para’s [0008], [0009] i.e., Typically, a GERAN access burst is transmitted on a random access channel (RACH). The access burst may comprise a payload (i.e., “PUSCH”) which comprises tail bits, synchronization sequence bits (i.e., “Preamble”), and/or encrypted bits, [0034] i.e., payload symbols of the initial transmission, [0062] i.e., payload of the initial transmission, [0072] i.e., The random access channel (RACH) is a shared resource in a GERAN, [0083] i.e., As indicated above, the access burst (i.e., “random access signal”) is used for random access, & [0115] i.e., The access burst comprises a payload section 302 (i.e., “PUSCH”) & [0118] i.e., access bursts 301 from different MSs that arrive at the BS within the same time slot 312 (i.e., “PUSCH”), do not overlap in time. By using this approach it can at least be achieved that the probability of an overlap of the payload sections 302 is reduced). 

wherein the ack information (Ingale, see Para [0044] i.e., Msg 3) is included in a physical uplink control channel (PUCCH), (Ingale, see Para’s [0042] i.e., PUCCH, [0044] i.e., PUCCH configuration…Msg 3 (i.e., “ack”) which includes control information such as temporary C-RNTI will be sent on the physical uplink control channel (PUCCH),  [0065] i.e., PUCCH configuration & [0070-0071]), 

The combination of INGALE view of in view of Kreuzer, and further in view of Li does not explicitly discloses transmitting at least one of an ACK/NACK signal. However the claim feature would be rendered obvious in view of Zou et al. US (2014/0016624). 

Zou discloses transmitting at least one of an ACK/NACK signal in a Msg 3 transmission for a random access response signal in random access (see Para’s [0058] i.e., RAR & [0059] i.e. msg3 being a mobile acknowledge (i.e., “ACK” signal)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the Msg 3 transmission in response to the random access response signal (RAR) as .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461